      Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT
                                  HOUSTON DIVISION

DELMON THOMPSON,                                  §
                                                  §
       Plaintiff,
                                                  §
v.                                                §           CIVIL ACTION NO.: 4:19-cv-04714
                                                  §
WILLOWCREEK COMPANIES, LLC                        §
                                                  §
       Defendant.                                 §


                       PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW Delmon Thompson (“Plaintiff”) and files this First Amended Complaint

against Defendant Willowcreek Companies, LLC (“Defendant” or “Willowcreek”).

                                  I.     SUMMARY OF CASE

       1.      Delmon Thompson was one of only two African American employees at Defendant

Willowcreek. He faced harassment and insubordination from his Hispanic crew members, and

after complaining to his manager, was told to “keep [expletive] to himself” and then told to racially

segregate his crew to diffuse tensions. He wrote an email complaining about this to the company

owner Russell Fowles’ father. Shortly after this, he was transferred from that crew, and then

terminated for a clearly false reason, in violation of Title VII of the Civil Rights Act and 42 U.S.C.

§ 1981. The Company recently fired the remaining African American employee.

                                         II.     PARTIES

       2.      Plaintiff is a resident of Miramar, Florida.




                                                                                                    1
         Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 2 of 7



         3.    Defendant Willowcreek Companies, LLC is a foreign limited liability company

doing business in the State of Texas, and can be served via its registered agent, CT Corporation

System, 1999 Bryan St., Ste. 900, Dallas, TX 75201.

                             III.    JURISDICTION AND VENUE

         4.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331 because it arises under the laws of the United States, specifically, Title VII of the Civil Rights

Act, and 42 U.S.C. § 1981.

         5.    The Title VII venue statute allows for Plaintiff’s claims to be brought “in any

judicial district in the State in which the unlawful employment practice is alleged to have been

committed, in the judicial district in which the employment records relevant to such practice are

maintained and administered, or in the judicial district in which the aggrieved person would have

worked but for the alleged unlawful employment practice.” 42 U.S.C. § 2000e-5(f)(3). Venue is

proper in this Court because the unlawful employment practices alleged in this case occurred in

Texas.

                                           IV.     FACTS

         6.    Plaintiff commenced employment as a sub-contractor with Defendant on April 10,

2018. Initially hired as a general laborer, Plaintiff quickly was promoted to Foreman. Plaintiff

oversaw a crew of eight Hispanics, one African American, and two Caucasian workers. The

foreman whom Plaintiff replaced was Hispanic and friends with the Hispanic crew. The Hispanic

crew refused to respect Plaintiff and showed him continual disrespect. They stated that “[Plaintiff

was] a black guy taking our buddy’s job” after Plaintiff suggested that everyone should work

together to get the job done. They refused to share the Company water, telling him, “If you’re not

a Mexican, you can’t drink this.” Plaintiff decided he would buy his own cooler, ice, and water.




                                                                                                     2
      Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 3 of 7



When Plaintiff brought his own personal cooler to the job site, the Hispanic crew threw it off of a

truck and broke it.

          7.    Plaintiff complained to his boss Toby Roundtree about the hostility amongst the

Hispanic staff and how Diego (LNU), the Assistant Superintendent of Meters, told Plaintiff to

separate the Hispanics from his crew. Plaintiff was flabbergasted and asked Diego, “what, like

segregation?” Diego responded, “yes, like segregation.” Plaintiff expressed that this was wrong

and unfair. Roundtree did not support Plaintiff in fixing the problems with the crew. Further, in

response to the water incident, told him, “Man, we have more water than Africa. You can drink

hot water.” Defendant had no reason to be flippant. Earlier an employee had suffered a heat stroke

and was hospitalized. The official report by Defendant claimed that “she hadn’t acclimated to the

hot weather.”

          8.    Seeing that nothing was coming from his complaints to Roundtree, Plaintiff

complained to the safety director. Roundtree then approached Plaintiff and told him he “needed

to keep [expletive] to himself.” Plaintiff wrote an email in late May 2018, to Randall Fowles, the

father of the company’s owner and a local manager, complaining of management and of the racial

segregation. Fowles did not respond. Plaintiff asked him about the complaint a week or so later,

and Fowles told him, “What do you want me to do?” Fowles said he would forward it up the chain

of command. Defendant admitted to the EEOC that regional manager Charles Anderson received

the complaint and conducted no investigation, other than calling Roundtree for his version of

events.

          9.    After the written complaint, Plaintiff was transferred to another unit with lesser job

duties. In June 2018, the company approved issuing him a truck. Plaintiff had changed his last

name to his wife’s last name a couple of years prior. Plaintiff identified this to Defendant when




                                                                                                    3
       Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 4 of 7



he started and identified both last names on his I-9 form. Plaintiff asked in the office which name

he should use for the truck paperwork, and the clerk told him to use his former last name to match

his recently issued Texas ID. Defendant had copies of both his Florida driver’s license, with his

new legal name, and his Texas driver’s license, with Plaintiff’s former name.

       10.     On June 26, 2018, Fowles fired Plaintiff for allegedly falsifying company

documents by using two last names. Corporate Human Resources confirmed to Plaintiff that he

had been fired for using a different last name on company paperwork. The reason for his

termination is false. Plaintiff clearly provided both of his last names to Defendant, and Defendant

directed him which name to use.

       11.     Since his termination, Defendant replaced Plaintiff with a Hispanic worker. The

Hispanic staff told a close friend of Plaintiff’s, “We got your black buddy out of here, so now you

can drink out of the cooler;” “We got a Spanish guy now. We are good now;” and “We have a

Mexican in charge.”

       12.     Defendant discriminated and retaliated against Plaintiff in violation of Title VII of

the Civil Rights Act and 42 U.S.C. § 1981. Defendant’s proffered reason for termination, falsifying

documents by using different last names, is pretext.

  V.      COUNT ONE – DISCRIMINATION IN VIOLATION OF TITLE VII OF THE
                   CIVIL RIGHTS ACT AND 42 U.S.C. § 1981

       13.     Plaintiff adopts by reference all of the facts set forth above.

       14.     Title VII and Section 1981 prohibit discrimination based on race, ancestry, or ethnic

characteristics in the performance, modification, and termination of contracts, and the enjoyment

of all benefits, privileges, terms, and conditions of the contractual relationship. These statutes also

prohibit harassment based on race, ancestry, or ethnic characteristics.




                                                                                                     4
       Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 5 of 7



        15.        In order to prove a prima facie case under either law, a plaintiff must establish that

(1) he is part of a protected class; (2) he is qualified for the position; (3) he suffered an adverse

employment action; and (4) he was replaced with a person who is not a member of the protected

class. Pegram v. Honeywell, Inc., 361 F.3d 272, 281 (5th Cir. 2004). Plaintiff is African American,

was qualified for his position, was adversely terminated, and was replaced by a Hispanic worker.

Moreover, Defendant terminated Plaintiff for a false reason, which was a pretext for

discrimination.

VI.     COUNT TWO – RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL
                      RIGHTS ACT AND 42 U.S.C. § 1981

        16.        Plaintiff adopts by reference all of the facts set forth above.

        17.        Title VII prohibits retaliation for opposing acts prohibited by the antidiscrimination

sections of the law. 42 U.S.C. § 2000e-3(a). Section 1981 also prohibits retaliation. Foley v. Univ.

of Houston Sys., 355 F.3d 333, 339 (5th Cir. 2003).

        18.        Courts recognize that Title VII and § 1981 claims are governed by the same

evidentiary framework. To present a prima facie case of retaliation under either Title VII or §

1981, a plaintiff must show that (1) he engaged in an activity protected by Title VII; (2) he was

subjected to an adverse employment action; and (3) a causal link exists between the protected

activity and the adverse employment case. Willis v. Cleco Corp., 749 F.3d 314 (5th Cir. 2014).

Plaintiff engaged in a protected activity by complaining of the discriminatory treatment. Plaintiff

was transferred because of his complaints to management and then terminated shortly after his

complaints. The reason for Plaintiff’s termination was false, and is a pretext for discrimination

and retaliation.

                                         VII.   JURY DEMAND

        19.        Plaintiff demands a trial by jury.



                                                                                                       5
      Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 6 of 7



                                        VIII. PRAYER

       20.    Plaintiff requests that the Court issue a summons for Defendant to appear and

answer, and that Plaintiff be awarded a judgment against the Defendants for the following:

              a.      Back pay and front pay in lieu of reinstatement;

              b.      Mental anguish and emotional distress damages;

              c.      Punitive damages;

              d.      Pre-judgment and post-judgment interest as allowed by law;

              e.      Attorney’s fees and costs; and

              f.      All such other and further relief to which Plaintiff may be justly entitled.


                                                             Respectfully submitted,

                                                             By: /s/ Samantha Martinez
                                                             Samantha Martinez
                                                             ATTORNEY IN CHARGE
                                                             Federal Id No. 27604
                                                             State Bar No. 24026860
                                                             MARTINEZ FIRM, PLLC
                                                             sam@mtzfirm.com
                                                             325 Heights Blvd.
                                                             Houston, TX 77007
                                                             Telephone:     (713) 333-3270
                                                             Telecopier: (713) 333-3275




                                                                                                     6
      Case 4:19-cv-04714 Document 4 Filed on 12/11/19 in TXSD Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, a true and correct copy of the foregoing

document was served via electronic mail, with permission, to opposing counsel.



       Harry L. Scarborough
       Wegener Scarborough Younge & Hockensmith LLP
       harry@wegscar.com
       123 North Post Oak Lane, Ste. 445
       Houston, TX 77024
       Telephone:    (713) 581-0815


                                                           /s/ Samantha Martinez
                                                           Samantha Martinez




                                                                                              7
